NOTE: This disposition is nonprecedential.


   United States Court of Appeals for the Federal Circuit
                                           2008-1533

                    FERNANDEZ INNOVATIVE TECHNOLOGIES, L.L.C.,

                                                        Plaintiff-Appellant,

                                                v.

                     GENERAL MOTORS CORPORATION,
          ONSTAR CORPORATION, and TOYOTA MOTOR SALES, U.S.A., INC.,

                                                        Defendants-Appellees.


        Kara L. Szpondowski, Niro, Scavone, Haller & Niro, of Chicago, Illinois, argued for
plaintiff-appellant. With her on the brief were Paul K. Vickrey, and Patrick F. Solon.

       Craig D. Leavell, Kirkland & Ellis, LLP, of Chicago, Illinois, argued for defendants-
appellees. With him on the brief were John T. Hickey, Jr., Tiffany P. Cunningham, Edward M.
Siegel, and Christopher M. Kaiser.

Appealed from: United States District Court for the Northern District of Illinois

Judge Virginia M. Kendall
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2008-1533


                 FERNANDEZ INNOVATIVE TECHNOLOGIES, L.L.C.,

                                                      Plantiff-Appellant,

                                          v.

                  GENERAL MOTORS CORPORATION
       ONSTAR CORPORATION, and TOYOTA MOTOR SALES, U.S.A., INC.,

                                                      Defendants-Appellees.


                                  Judgment


ON APPEAL from the       United States District Court for the Northern District of Illinois

in CASE NO(S).           07-CV-1397

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, LOURIE, RADER, GAJARSA, and MOORE, Circuit
Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT



DATED May 5, 2009                          /s/ Jan Horbaly
                                          Jan Horbaly, Clerk